DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant amended claim 9.  Therefore, the objection has been withdrawn.

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Allowable Subject Matter
	The prior art does not disclose: calculating a first probability that a price of the stock at a specified future date will be equal to a price from the first set of prices by integrating a probability distribution function respective of a range of all possible future prices of the stock across the first set of prices; calculating a second probability that the price of the stock at the specified future date will be equal to a price from the second set of prices by integrating the probability distribution function respective of the range of all possible future prices of the stock across the second set of prices; and providing, within the visual display, a ratio of the first probability to the second probability as a probability that the option strategy will be profitable.
	Therefore, the prior art rejection has been withdrawn.  The claims are rejected under 35 U.S.C. 101.


Response to Arguments
The Applicant argues that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.
Claims 1 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of presenting investment data without significantly more. 
Claim 1 recites providing steps using a visual display.  The visual display can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. 46).  
Claim 1 falls into the categories of a fundamental economic practice and mathematical formulas.  The claim is directed to a judicial exception to an abstract idea.
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of presenting investment data.  The dependent claims are directed to gathering and calculating data.
The additional determining and calculating steps of claim 1 do not add more to the claim to take it out of the realm of abstraction.  The determining and calculating steps are used to determine prices.  Claim 1 recites a providing step using a visual display.  The visual display can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. 46).  The claim does not integrate the judicial exception into a practical application.  
Claims 1 and 5-9 are ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of presenting investment data without significantly more. 
Claim 1 recites providing steps using a visual display.  The visual display can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. 46).  
Claim 1 falls into the categories of a fundamental economic practice and mathematical formulas.  The claim is directed to a judicial exception to an abstract idea.
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of presenting investment data.  The dependent claims are directed to gathering and calculating data.
The additional determining and calculating steps of claim 1 do not add more to the claim to take it out of the realm of abstraction.  The determining and calculating steps are used to determine prices.  Claim 1 recites a providing step using a visual display.  The visual display can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. 46).  The claim does not integrate the judicial exception into a practical application.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/Primary Examiner, Art Unit 3691